department of the treasury internal_revenue_service washington d c government entities number release date date january uil contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a the letter letter in response to your application that proposed an adverse determination explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code section c donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention fo disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you shoutd follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with cade sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements ifyou have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sinoerely robert choi director exempt_organizations rulings agreements enclosures notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c contact person ldentification number contact number fax number employer_identification_number ul tak exempt and covernment entities division date january legend a officer of m b officer of m c officer of m d owner of n m applicant n for-profit business o state p area of state q date r date2 dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 c the basis for our conclusion is set forth below issues does the applicant hereinafter ‘m’ qualify for exemption under sec_504 c of the code facts you m were formed as an unincorporated association in the state of o on date q the preface to your constitution states that you were formed by the parents and teachers of children enrolled at n the principal activity of your group will be fo conduct meetings fundraisers and other not-for-profit functions all money reaised from your endeavors will be used to purchase equipnient and materials and provide activities for children registered at n atticle il of your bylaws states that your purposes are to establish good relations among parents teachers and school administration to provide a vehicle for communication among parents teachers and school administration and to serve the educational process at n by means of moral financial and volunteer support and to enhance the educational opportunities and environment for the students of n per your response dated on r your organization is associated with n a for-profit facility owned by d aand b are officers of m and directors of n cis an officer of m and an employee of n n has four locations in p you are a membership_organization per article ill of your bylaws all parents and guardians teachers aides administrative staff and directors of n are eligible to become a member of m participation in your organization is voluntary as stated by your response of r your activities consist primarily of holding fundraisers to raise revenues as indicated in your statement of activities you will be running fundraisers throughout the year part vill of your application states you will run at least fundraisers a year the parents and employees of n sel the items and you collect the funds the attachment to part iv of your application states that your fundraisers have included sales of candy cosmetics and home decorating items bake sales car washes and christmas programs your revenues are deposited into one account separate from n members attend your meetings to vate on fundraisers and the use of your funds prior to disbursement your revenues are dispersed to purchase equipment and materials and to provide activities for the children at n an attachment to part iv of your application indicates your funds have been used for extra activities and to enhance your curriculum past activities have included fiald trips bus costs rugs materials for special holiday crafts and field days for the children you have already purchased carpets and an outdoor playset for n per your response of r you are providing activities not covered by n and without your organization the extras would not be provided the extras you provide include equipment above what tha company is willing fo provide ’ your response states that parents had been responsible for the costs of the field trips in the past your response also states that you do not have sole discretion over which activities are performed and how funds are used the owner of n approves which activities and equipment purchases will be funded law sec_501 c of the code provides for the recognition of exemption of organizations that are organized and operated exclusively for religious charitable or other purposes as specified in the statute no part of the net eamings may inure to the benefit of any private_shareholder_or_individual regulation c -1 a states thet in order to be exempt as an organization described in sec_501 c of the cade an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test itis not exempt regulation c -1 c provides that an organization will be regarded as ‘operated it engages primarily in activities which exclusively’ for one or more exempt purposes only if accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose regulation c -1 c provides that an organization is not operated exclusively for one of more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals regulation c -1 d ii provides that an organization is not organized and operated exclusively for educational_purposes unless it serves a public rather than a private interest it must not be operated for the benefit of designated individuals or the persons who created it revrul_69_175 1969_1_cb_149 describes an organization formed by the parents of pupils attending a private school exempt under sec_501 of the code all control aver the organization resis in the parents the organization provides bus transportation to and from the school for those children who parents belong to the organization when a group of individuals associate to provide a cooperative service for themselves they are serving a private interest by providing bus transportation for school children under the circumstances described the organization enabies the participating parents to fulfil their individual responsibility of transporting their children to school thus the organization serves private rather than public interests accordingly the organization does not qualify for exemption under sec_501 c revrul_70_533 1970_2_cb_112 the organization was formed to operate a work related child care and development center the center operates in conjunction with an industrial company to provide pre-school age children of factory workers with an educational program and care during the work day company children of parents employed in nearby factories and children of parents recommended through contacts with antipoverty and welfare agencies employment with the company does not give any employee the right to have his child enrolled at the center children are selected on the basis of the financial need of the family and the need of a child for the care and development pragram accordingly it is held that this organization is exempt from federal_income_tax under sec_501 c3 of the cade the center enrolls pre-schaol age children of employees of the the ruling states that in 326_us_279 the supreme court of the united_states interpreted the requirement in sec_501 that an organization be operated exclusively by indicating that in order to fail within the claimed exemption an organization must be devoted to exempt purposes exclusively this plainly means that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number and importance of truly exempt purposes application of law you are made up of a group of parents teachers and directors who have joined together to work cooperatively for the primary objective of providing funds to defray the costs of providing equipment and activities to students attending daycare these costs would otherwise have to be paid for by the parents or guardians of the students therefore your operation indicates that you are primarily serving the interests of the parents and guardians in this way you are similar to the organization described in revrul_69_175 1969_1_cb_149 held to be primarily engaged in activities designed fo fulfil the parental responsibility of its parent members you are distinguishable from the organization described in revrul_70_533 while that organization provided benefits to any child based on financial need your benefits are limited to children of individuals wha have a personal_interest in your organization in addition you provide a private benefit fo n by raising money to buy equipment for n and to pay for activities for students at n thereby promoting its business this private benefit is evident from the fact that n has final approval authority over your disbursements by serving primarily private interests you are not operated exclusively for an exempt_purpose see sec_1_501_c_3_-1 c and c -1 d i of the regulations see also better business bureau supra conclusion based on the facts presented in your application we conclude that you are not tax exempt under sec_501 of the code because you do not meet the aperatianal test cuttined in sec_1 c - of the regulations sec_1 c -1 d i of the income_tax regulations provides that an organization is not organized and operated exclusively for educational_purposes unless it serves a public rather than a private interest an organization will not be so regarded if its net eaming inure in whole or in part ta the benefit of private shareholders or individuals based on the information provided we are not able to conclude that you are operated exclusively for public rather than private purposes despite any charitable purposes your activities may achieve you cannot qualify for tax exemption because more than an insubstantial part of your activities is not in furtherance of exempt purposes accordingly you do not qualify for exemption under sec_501 of the code ‘you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not pravide a basis to reconsider aur determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication under the heading ‘regional office appeal must be accompanied by the following dectaration the statement of facts item under penalties of perjury deciare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are trre correct and complete the declaration must be signed by an officer or trustee of the organization who has personal knowledge of the facts your appeal will be considered incomplete without this statement if an organization's representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power of attorey and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney allforms and publications mentioned in this letter can be found at www irs gov forms and publications ifyou do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service rs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters mail to deliver to internal_revenue_service eo determinations quality assurance reom p o box cincinnati oh nternal revenue service eo determinations quality assurance main street room cincinnati oh you may fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert choi director exempt_organizations rulings agreements enctosure publication
